Citation Nr: 1419375	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-34 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a gastrointestinal disability, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel
INTRODUCTION

The Veteran (appellant) served on active duty from March 1964 to March 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the RO in Columbia, South Carolina. 

Although the RO did not explicitly address reopening the Veteran's claim in the April 2011 rating decision, it apparently did so as the claim was denied on the merits.  Regardless of the RO's decision as to whether to reopen the Veteran's claim, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  

The Veteran testified before the undersigned at a July 2012 hearing at the RO.  A transcript has been associated with the file.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  38 C.F.R. § 20.1304 (2013). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDINGS OF FACT

1. An unappealed January 1968 rating decision, of which the Veteran was notified in January 1968, denied the Veteran's claim of entitlement to service connection for a gastrointestinal disability on the basis that there was no evidence of a current disability and no evidence of a chronic disability during service.  

2. Additional evidence received since the January 1968 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a gastrointestinal disability.  

3. The Veteran's current gastrointestinal disability is related to his active service.  


CONCLUSIONS OF LAW

1. The January 1968 rating decision denying the claim of entitlement to service connection for a gastrointestinal disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. Evidence received since the January 1968 rating decision is new and material to the claim of entitlement to service connection for a gastrointestinal disability; therefore the claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).

3. The criteria for service connection for a gastrointestinal disability have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran's appeal to reopen his service connection claim for a gastrointestinal disability is granted and his service connection claim is granted, as discussed below.   As such, the Board finds that any error related to the duties to notify or assist on the claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).


II. New and Material Evidence

The Veteran filed his original service connection claim for a gastrointestinal disability in September 1967.  The claim was denied in a January 1968 rating decision on the basis that there was no evidence of either a current disability or a chronic disability in service.  The Veteran was notified of this decision and of his right to appeal it in January 1968.  The Veteran did not appeal the decision or submit additional evidence within one year, and thus the January 1968 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Board notes the Veteran submitted a request to reopen his claim in October 1996, but this request was never addressed by the RO.  The Veteran then submitted a new claim in July 2010, from which the instant appeal arises.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran's claim of entitlement to service connection for a gastrointestinal disability was originally denied for lack of evidence of either a current disability or a chronic disability in service.  Evidence has subsequently been received showing multiple current diagnoses, including peptic ulcer disease, gastritis and duodenitis.  This evidence is new to the claims file and relates to an unestablished fact necessary to substantiate the claim, namely the existence of a current disability.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).

III. Service Connection

The Veteran asserts he is entitled to service connection for a gastrointestinal disability, as this disability began during service and has continued to the present.  For the reasons that follow, the Board finds service connection is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has a current diagnosis of peptic ulcers, which is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
Furthermore, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diseases such as peptic ulcers become manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The medical evidence of record shows the Veteran has current diagnoses including peptic ulcer disease, gastritis and duodenitis.  The first element of his service connection claim for a gastrointestinal disability is met.  

As noted above, the Veteran has a diagnosis of peptic ulcers and as such the service connection presumption related to chronic diseases may be for application.  The Veteran's service treatment records show that in March 1966, he presented with complaints of peptic ulcer symptoms that had persisted for several months, including nausea and vomiting food, bile, and blood.  The treating physician at the Veteran's base camp in Vietnam provided a diagnosis of possible ulcers and requested that a gastrointestinal series be performed at a facility with the necessary equipment.  The Veteran was immediately discharged following this tentative diagnosis, and was not provided with the requested X-ray series by the service department.  

The Veteran testified at his July 2012 Board hearing that upon his discharge, he was instructed to go to the nearest VA medical facility and seek treatment for his gastrointestinal problems.  He reported that he did so, but did not receive effective treatment there.  A VA hematology record from November 1967 shows an indication of anemia, which is consistent with the Veteran's reports of gastrointestinal bleeding at that time.  A request for records from the Bronx, New York VA Medical Center (VAMC) yielded a negative response for records from 1966 to 1968.  

The Veteran testified that he continued to seek treatment for his gastrointestinal problems following his experience at VA.  He reported that he began taking Mylanta in 1966, and that his wife, who was a registered nurse, helped treat him.  The Veteran had a long career as a hospital X-ray technician, and he reported he was often seen and treated informally by the hospital's staff physicians for his gastrointestinal problems.  The Veteran's 1984 and 1985 employee physical records from Harlem Hospital show a history of peptic ulcers.  The Veteran also reported treatment at Lincoln Hospital in New York beginning in 1979.  A request for records yielded a negative response which indicated records from that time period were destroyed.  The Veteran has submitted medical evidence showing he continued to be treated for gastrointestinal problems in 1993 and 2002.   

Throughout the period on appeal, the Veteran has submitted several thorough and consistent statements detailing the onset and progression of his peptic ulcer symptoms and the course of his treatment from the time he was discharged from service to the present.  The Veteran is competent to report the peptic ulcer symptoms he has experienced throughout this time period, and the Board finds his statements to be credible.  The Veteran has also submitted a statement from his treating physician, in which the physician reports that improvements in radiological technology have enabled the proper identification and diagnosis of the Veteran's gastrointestinal disability, which first manifested in service and has continued to the present.  

The medical evidence of record clearly shows the Veteran began to experience gastrointestinal problems during service, and he was provided a tentative diagnosis of ulcers at that time.  The Veteran's competent and credible statements of continuing symptomatology since service, as well as medical evidence showing treatment from 1967 to the present and the opinion from the Veteran's treating physician, all indicate that the Veteran's current gastrointestinal disability was incurred in service and has continued to the present.  Accordingly, the Board finds the chronic disease presumption is for application and service connection is granted.  









(CONTINUED ON NEXT PAGE)
ORDER

The appeal to reopen the claim of entitlement to service connection for a gastrointestinal disability is granted and service connection is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


